{¶ 67} I concur with the judgment and analysis of the majority. I write separately to address one concern evidenced by the facts in this case.
 {¶ 68} Although the dual capacity doctrine does not apply for the reasons outlined in the majority opinion, I find it disturbing that a worker would be sent for a blood test that reveals an elevated hemoglobin/hematocrit blood level and not be personally provided the results by either the testing entity or the employer. Even when causation is not established and the employee would be required to act independently, at a minimum, in my view, the results should be directed to the employee.